Citation Nr: 0913465	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  06-06 877A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.  

2.  Entitlement to service connection for shortness of 
breath, to include as due to an undiagnosed illness.  

3.  Entitlement to service connection for gastroesophageal 
reflux disease, to include as due to an undiagnosed illness.  

4.  Entitlement to service connection for weakness, with 
associated fatigue and lack of energy, to include as due to 
an undiagnosed illness.  

5.  Entitlement to an initial rating in excess of 10 percent 
for a disability manifested by dizziness.  




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to 
October 1993.  He served in the Southwest Asia Theater of 
Operations from August 1991 to December 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in November 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, granting entitlement to service 
connection for dizziness as a manifestation of an undiagnosed 
illness and assigning a 10 percent rating therefor, and 
denying entitlement to service connection for headaches, 
shortness of breath, gastroesophageal reflux disease (GERD), 
and weakness, all as due to undiagnosed illness.  

In his substantive appeal of March 2006, the Veteran 
requested a hearing before the Board, sitting at the RO.  
Such request was withdrawn in a written statement received by 
the RO in February 2009.  No other request for a hearing 
remains pending.  

The issue of service connection for GERD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the VA's Appeals Management Center (AMC) in 
Washington, DC.  




FINDINGS OF FACT

1.  Headaches are not shown in service or for years 
thereafter and they have been found to be attributed to a 
known clinical diagnosis, muscle tension headaches.  

2.  The Veteran served on active duty in the Southwest Asia 
Theater of Operations, and both he and his spouse offer 
testimony that is not otherwise contradicted that he has 
experienced shortness of breath, as well as weakness in 
association with fatigue and a lack of energy, since 2002; 
the record does not attribute such complaints to any known 
clinical diagnosis.  

3.  The veteran's dizziness is reported to occur on a daily 
basis, without occasional staggering.  


CONCLUSIONS OF LAW

1.  Headaches, to include as due to an undiagnosed illness, 
were not incurred in or aggravated by military service, nor 
may they be presumed to have been so incurred or aggravated.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 1131, 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.317, 3.326 (2008).

2.  Service connection for shortness of breath, as well as 
weakness and associated fatigue and lack of energy, as due to 
an undiagnosed illness, is warranted.  38 U.S.C.A. §§ 1110, 
1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2008).

3.  Service connection for weakness and associated fatigue 
and lack of energy, as due to an undiagnosed illness, is 
warranted.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.317 (2008).

4.  The criteria for the assignment of an initial rating in 
excess of 10 percent for dizziness, as a manifestation of an 
undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.87, 
Diagnostic Code 6204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dings/Hartman 
v. Nichol son, 19 Vet. App. 473 (2006), which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that, upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must indicate that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  The Veteran was issued a 
VCAA notification letter in April 2004, which fulfilled the 
provisions of 38 U.S.C.A. § 5103(a).  He was thereby informed 
about the information and evidence not of record that is 
necessary to substantiate his claims; the information and 
evidence that VA will seek to provide; and the information 
and evidence the claimant is expected to provide.  In 
addition, by separate letters, dated in February 2009, the 
Veteran was informed of how to establish a disability rating 
and an effective date, as outlined in Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the initial VCAA 
letter, as issued by the RO in April 2004, preceded the RO's 
initial adjudication in November 2004, in accord with 
Pelegrini, although the Dingess/Hartman notice followed entry 
of the initial rating decision, in contravention of 
Pelegrini.  

Where, as here, the VCAA notice is defective, the Board must 
presume that the error was prejudicial, and VA bears the 
burden of rebutting said presumption. Sanders v. Nicholson, 
487 F.3d 881 (2007) (recognizing that "VCAA notice errors are 
reviewed under a prejudicial error rule" and holding that 
"all VCAA notice errors are presumed prejudicial and . . . VA 
has the burden of rebutting this presumption"); see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 111-16 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial and that once an 
error is identified by the Veterans Court (Court of Appeals 
for Veterans Claims), the burden shifts to VA to demonstrate 
that the error was not prejudicial.  The Federal Circuit 
reversed the Court of Appeals for Veterans Claims' holding 
that an appellant before the Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide any 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, supra, 
at 116; accord Sanders.  That is, "the key to determining 
whether an error is prejudicial is the effect of the error on 
the essential fairness of the adjudication."  Id.  "[A]n 
error is not prejudicial when [it] did not affect 'the 
essential fairness of the [adjudication],'"  Mayfield, supra, 
at 121, and non-prejudicial error may be proven by a showing 
that "the purpose of [VCAA] notice was not frustrated, e.g., 
by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, 487 F.3d at 889. 
accord Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim). Accordingly, "there 
could be no prejudice if the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, supra, at 128.

The record in this instance demonstrates that full VCAA 
notice, including that pertaining to Dingess-Hartman, was not 
effectuated prior to the issuance of the final supplemental 
statement of the case in December 2008.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and readjudicating the claim in the form of a 
supplemental statement of the case to cure timing of a 
notification defect).  However, the Board herein grants 
service connection for shortness of breath and for weakness 
with associated fatigue and lack of energy, as due to 
undiagnosed illness and any failure regarding the substance 
or timing of the VCAA cannot result in prejudice to the 
veteran.  The only matter herein denied is that of the 
veteran's entitlement to service connection for headaches.  
Due to such denial, no disability rating or effective date 
will be assigned.  Accordingly, any deficiency as to such 
notice is moot in this case and did not affect the essential 
fairness of the adjudication.  Thus, the presumption of 
prejudice is rebutted here.  See Sanders, supra.  

The Veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, the Veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA.

Notice is taken that for an increased-compensation claim, 38 
U.S.C.A. § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  However, this 
appeal does not entail a claim for increase, but a claim for 
an initial rating and, as such, the holding in Vazquez-Flores 
is not for application in this instance.  

The Board also finds that all necessary assistance has been 
provided to the Veteran. 
The evidence of record includes a variety of medical records 
compiled by VA and non-VA sources during post-service years.  
There, too, is no indication that there is any other relevant 
evidence that has not been obtained.

Under VA regulations, the Secretary must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies; and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability; but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

In this case, the Veteran has been afforded VA examinations 
addressing his undiagnosed illness claims.  Findings and 
opinions offered by VA examiners conducting those 
examinations are found to be detailed and comprehensive in 
scope.  Under these circumstances, there is no duty to 
provide another VA examination or obtain further medical 
opinion.  Id.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the Veteran in his 
claims for service connection and for an initial rating for 
dizziness.  Adjudication of the claims, without directing or 
accomplishing any additional notification and/or development 
action, poses no risk of prejudice to the veteran.  Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

Merits of the Claims for Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 3.303(a).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Certain disorders, such as organic disease of the nervous 
system, are presumed to have been incurred in service if 
manifested or aggravated within one year of separation from 
service to a degree of 10 percent or more, provided that the 
veteran has served a minimum of ninety days either during a 
period of war or during peacetime service after December 31, 
1946.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

Under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, as amended 
solely for purposes of extending the presumptive period, see 
71 Fed. Reg. 75669 (2006), VA shall pay compensation in 
accordance with chapter 11 of title 38, United States Code, 
to a Persian Gulf veteran with a qualifying chronic 
disability that became manifest either during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2011.  The 
term "qualifying chronic disability" means a chronic 
disability resulting from any of the following (or any 
combination of any of the following):

(1) A medically unexplained chronic multi-symptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms; (2) any diagnosed illness that the 
Secretary determines warrants a presumption of service 
connection; (3) an undiagnosed illness in a veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed below, provided that such disability by history, 
physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.

For purposes of this section, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.

For the purposes of this section, signs or symptoms which may 
be manifestations of undiagnosed illness include, but are not 
limited to:

(1) Fatigue, (2) signs or symptoms involving the skin, (3) 
headache, (4) muscle pain, (5) joint pain, (6) neurologic 
signs or symptoms, (7) neuropsychological signs or symptoms, 
(8) signs or symptoms involving the respiratory system (upper 
or lower), (9) sleep disturbances, (10) gastrointestinal 
signs or symptoms, (11) cardiovascular signs or symptoms, 12) 
abnormal weight loss, or (13) menstrual disorders.

Compensation shall not be paid under this section if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War; or if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or 
if there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

If signs or symptoms are medically attributed to a diagnosed 
(rather than an undiagnosed) illness, the Persian Gulf War 
presumption of service connection does not apply.  See 
VAOPGCPREC 8-98 (Aug. 3, 1998), 63 Fed. Reg. 56703 (1998); 
see also Neumann v. West, 14 Vet. App. 12, 22-23 (2000), 
vacated on other grounds, 14 Vet. App. 304 (2001) (per curiam 
order).

The record shows that the appellant is a Persian Gulf War 
Veteran and, therefore, the initial threshold criterion is 
met for service connection for the claimed entities under the 
provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  
Moreover, that the appellant engaged in combat with the enemy 
is not alleged or shown.  While the veteran's military 
occupational specialty was that of an infantryman and he was 
awarded an expert infantryman badge, he was not awarded any 
citations or medal evincing his engagement in combat with 
enemy and he does not offer any allegations as to his in-
service exposure to missile or rocket attacks, small arms 
fire, or other hostile acts from enemy forces.  The Veteran 
likewise does not allege that any in-service injury was the 
cause of any of his claimed disabilities.  As such, the 
provisions of 38 U.S.C.A. § 1154 (West 2002) are not for 
application in this instance.  Even were that statute 
applicable to the facts of this case, it is noted that 38 
U.S.C.A. § 1154(b) does not address the questions of the 
existence of a present disability or of a nexus between such 
disability and service, both of which are required for a 
grant of service connection.  

Shortness of Breath & Weakness with Associated Fatigue and 
Lack of Energy

The evidence of record supports a grant of service connection 
for the veteran's claims of entitlement to service connection 
for shortness of breath and for weakness with associated 
fatigue and lack of energy, both as due to an undiagnosed 
illness.  

In written testimony of the Veteran and his spouse, and at 
his Persian Gulf examination in August 2004, the existence of 
shortness of breath and weakness with associated fatigue and 
lack of energy is indicated, beginning from 2000-2002.  These 
manifestations were attributed by the Veteran to his exposure 
to smoke and fire when in the Persian Gulf.

The complaints noted above have a spanned a period well in 
excess of six months.  Moreover, although pertinent 
complaints are not demonstrated in service, they are 
identified on multiple occasions in examination and treatment 
reports compiled post-service.  To that extent, the 
requirement under 38 C.F.R. § 3.317 that there be some 
objective, independently verifiable evidence of the symptoms 
is satisfied in this instance.

Medical data recorded by VA and non-VA sources since the 
veteran's discharge from service reflect an attempt to 
identify the source of the veteran's complaints through 
examination and testing.  While chest X-rays have indicated 
the presence of air trapping in the lungs, that finding by 
itself is not a known clinical diagnosis, but only a 
laboratory/diagnostic finding.  As well, all other 
examination and testing has proven to be negative for any 
known clinical diagnosis as to either the veteran's complaint 
of shortness of breath or his complaint of weakness and 
related fatigue and lack of energy.  Regarding the latter, a 
diagnosis of "rule out fibromyalgia" is noted, but this 
nevertheless meets the definition of an unexplained multi-
symptom illness as contemplated under the relevant 
provisions.  Therefore, the evidence is at least in equipoise 
as to whether the Veteran's respiratory problems and symptoms 
of weakness are manifestations of an undiagnosed, or 
unexplained chronic multi-symptom illness, warranting a grant 
of service connection on these claims.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Headaches

Service treatment records are entirely negative for 
complaints or findings involving headaches.  Per the 
statement of the veteran's spouse, his headaches began during 
the period from 2000 to 2002 and such are alleged and shown 
to be chronic in nature.  

As for the question of whether the veteran's headaches are 
attributable to a known entity, it is noted that, on a VA 
neurological examination in June 2004, it was theorized that 
the veteran's headaches were possibly the result of sleep 
apnea.  However, a sleep study showed primary snoring, mild, 
without evidence of clinically significant sleep apnea.  As 
such, the VA neurologist set forth a diagnosis of headaches 
on awakening, recurrent, with no specific cause found.  
Further VA examination in August 2004 yielded a clinical 
impression of headaches.  

Additional studies were thereafter undertaken in order to 
ascertain the source of the veteran's headaches.  Computed 
axial tomography (CAT) of the head in July 2004 and June 2006 
were interpreted by attending medical staff to be normal.  

A further VA medical examination was afforded the Veteran in 
October 2008.  Examination and testing at that time, 
including a CAT scan of the head, yielded a diagnosis of 
muscle tension headaches, with an opinion that migraine 
headaches were not present.  

One question presented for review at this juncture is whether 
the veteran's headaches are attributable to a known clinical 
diagnosis, or, alternatively, whether they are indicative of 
an undiagnosed illness associated with the veteran's service 
in Southwest Asia.  The possibility of their relationship to 
sleep apnea was ruled out as a result of a sleep study 
showing no evidence of obstructive sleep apnea, and while it 
is true that no specific etiology was indicated by way of 
various CAT scans of the head or VA examinations in 2004, the 
more recent examination and testing undertaken by VA in 
October 2008 did pinpoint a known clinical diagnosis for the 
veteran's headaches, i.e., muscle tension headaches.  On that 
basis, it cannot be reasonably concluded that the veteran's 
headaches are the result of an undiagnosed illness.  

Moreover, the record does not demonstrate that the veteran's 
headaches originated in service or are otherwise attributable 
to any in-service event.  The Veteran indicates they 
originated not earlier than 2000, approximately seven years 
following his discharge from service and their presence is 
not shown clinically until 2004.  In this regard, evidence of 
a prolonged period without medical complaint, and the amount 
of time that elapsed since military service, can be 
considered as evidence against the claim.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000). 

It is recognized that the Veteran is competent to report 
symptoms capable of lay observation, such as headaches.  See 
Layno v. Brown, 6 Vet. App. 465 (1994).  Here, however, 
continuity of symptomatology dating to active service is not 
established by the Veteran's statements because, as noted 
previously, he expressly dated the onset of such headaches as 
being around 2000, several years after discharge.  Moreover, 
no medical professional has set forth any finding or opinion 
attributing the veteran's headaches to his period of active 
service or any event thereof.  To that extent, a grant of 
service connection on the basis of direct incurrence or 
aggravation is not in order.  

To the extent that the claimed headaches constitute an 
organic disease of the nervous system, no manifestations were 
shown within the first post-service year, precluding a 
presumptive grant on the basis of chronic disease under 
38 C.F.R. § 3.309(a).

In all, a preponderance of the evidence is against 
entitlement of the Veteran to service connection for 
headaches, to include as due to an undiagnosed illness.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply and the claim 
must be denied.  38 U.S.C.A. § 5107(b); see also, generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant").

Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate DCs identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  
Examination reports are to be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2008).  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  Id.; Esteban v. Brown, 6 Vet. 
App. 259 (1994).

Service connection for dizziness as due to an undiagnosed 
illness was established by RO action in November 2004, when a 
10 percent schedular rating was assigned therefor under DC 
6204.  Given that the Veteran timely appealed the initial 
rating assigned, the holding in Fenderson v. West, 12 Vet. 
App. 119 (1999) is applicable.  Under Fenderson, at the time 
of an initial rating, separate or "staged" ratings may be 
assigned for separate periods of time based on the facts 
found.

Peripheral vestibular disorders are evaluated under DC 6204.  
38 C.F.R. § 4.87.  A 10 percent rating is warranted when 
there is evidence of occasional dizziness.  A 30 percent 
rating is warranted when there is evidence of dizziness and 
occasional staggering.  A note following DC 6204 provides 
that objective findings supporting the diagnosis of 
vestibular disequilibrium are required before a compensable 
evaluation can be assigned. Hearing impairment or suppuration 
are separately rated and combined.

Evidence on file includes the May 2004 statement of the 
veteran's spouse indicating that the Veteran was experiencing 
dizzy spells on a daily basis.  No reference to staggering 
was therein made.  

On a VA medical examination in June 2004, the Veteran 
complained of dizziness, but he did not report the occurrence 
of staggering.  When he was again evaluated by VA in August 
2004, a complaint of dizziness in association with nausea was 
set forth.  The impression was of dizziness of an unclear 
etiology.  

In his substantive appeal, received by the RO in March 2006, 
the Veteran reported having to "catch himself" during his 
dizzy spells in order to avoid falling.  

The Veteran was afforded a VA medical examination in June 
2006, when he described daily, intermittent dizziness that 
was not accompanied by any feeling that he was about to fall.  
He denied having earaches, hearing loss, or tinnitus.  No 
prior treatment for his dizziness was set forth.  Findings 
obtained culminated in entry of a diagnosis of labyrinthitis.  

On a VA examination in October 2008, the Veteran 
characterized his dizziness as lightheadedness lasting three 
to four hours at a time.  No complaint of staggering was 
noted.  

The Veteran can attest to factual matters of which he had 
first-hand knowledge, and in this instance, he has set forth 
a single complaint of staggering as a result of his service-
connected dizziness.  See Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005).  Such complaint is not otherwise set 
forth in any other written document submitted by the veteran 
or his spouse, and, equally significant is the fact that he 
has not reported any incident of staggering to any of 
examining or treating medical professional with whom he has 
come into contact with since April 2004.  Given that the bulk 
of the evidence does not corroborate the veteran's single 
complaint of staggering, not more than a 10 percent 
evaluation is found to be for assignment throughout the 
rating period in question under DC 6204.  There is otherwise 
no indication that the disorder in question is associated 
with a hearing impairment or suppuration as might warrant the 
assignment of a separate rating.  

To accord justice in the exceptional case where the assigned 
schedular evaluation is found to be inadequate, the VA's 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
criteria set for in this paragraph an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  38 C.F.R. § 3.321(b)(1).  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

The Board does not have the authority to assign, in the first 
instance, a higher rating on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1), and given the circumstances of this 
case, there is no basis to refer the matter to designated VA 
officials for consideration of an extraschedular rating.  
Bagwell v. Brown, 9 Vet. App. 377 (1996).  

Here, there is no showing that the regular schedular 
standards are in any way inadequate for the evaluation of the 
severity of the veteran's dizziness, and there is no 
indication that multiple periods of hospitalization have been 
necessitated for management of his dizziness.  Moreover, the 
existence of a marked interference with employment due 
exclusively to dizziness is likewise not shown, despite the 
allegation from his service representative that the veteran's 
employment was curtailed because of dizziness.  Such 
allegation is not borne out by the record which includes the 
veteran's own statements in June 2006 that he was able to 
walk his entire mail route and play baseball with his son 
without vertigo and his other statement in October 2008 that 
his mail route had been changed from a rural route to a city 
route and that was the reason that he was then only working 
part-time.  While the veteran reported some curtailment of 
recreational activities in October 2008, such was reportedly 
the result of various complaints, including dyspnea, 
dizziness, headaches, fatigue, weakness, dizziness, and a dry 
cough.  Accordingly, a referral for a determination of 
whether the assignment of an extraschedular rating is 
appropriate is not warranted.  

In light of the foregoing, the Board finds that a 
preponderance of the evidence is against the veteran's claim 
for an initial rating in excess of 10 percent for dizziness, 
and to that extent, the veteran's contentions of an increased 
level of severity beyond that contemplated by the currently 
assigned 10 percent rating are not borne out by the evidence 
on file.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b); Gilbert, Ortiz, supra.  


ORDER

Service connection for shortness of breath as due to an 
undiagnosed illness is granted, subject to governing criteria 
applicable to the payment of monetary benefits.

Service connection for weakness and associated fatigue and a 
lack of energy as due to an undiagnosed illness is granted, 
subject to governing criteria applicable to the payment of 
monetary benefits.

Service connection for headaches is denied.  

An initial rating in excess of 10 percent for a disability 
manifested by dizziness is denied.  


REMAND

Remand for the conduct of additional development is needed as 
to the issue of the veteran's entitlement to service 
connection for GERD or other gastrointestinal disorder, to 
include as due to an undiagnosed illness.  38 C.F.R. § 19.9 
(2008).

Review of the record indicates that the veteran's complaints 
of gastrointestinal problems have been shown by post-service 
examination and testing to have been related to a known 
clinical diagnosis, that of GERD.  While service treatment 
records do not identify recorded complaints or findings of 
gastrointestinal disability, the veteran's spouse in her May 
2006 statement indicated that she was aware of the veteran's 
complaints of heartburn prior to or at the time of his 
separation from service.  She therein indicated that she 
married the Veteran in April 1993, prior to the veteran's 
separation from service in October 1993.  In view of the 
foregoing, remand of this case for the conduct of a VA 
medical examination and solicitation of a medical opinion as 
to the relationship of the veteran's GERD to military service 
is deemed to be advisable.  

Accordingly, this portion of the appeal is REMANDED for the 
following actions:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.  

2.  Obtain for inclusion in the claims 
folder any pertinent VA treatment 
records, not already associated with the 
claims file.  

3.  Afford the Veteran a VA medical 
examination in order to ascertain the 
relationship, if any, between currently 
diagnosed gastrointestinal disability and 
his period of active service.  The claims 
folder should be furnished to the VA 
examiner for review and the report 
compiled by such examiner should indicate 
whether the claims folder was made 
available and reviewed.  

Following a review of medical history and 
completion of a clinical examination and 
all indicated testing, the examiner is 
requested to provide a medical opinion, 
with a supporting rationale, as to the 
following:

Is it at least as likely as not 
(50 percent or greater degree 
of probability) that any 
currently existing 
gastrointestinal disorder, 
including GERD, began during 
service or is otherwise linked 
any incident or finding 
recorded during service?

The examiner is advised that that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended onset date or causal 
relationship; less likely weighs against 
the claim.

4.  After completion of the directed 
development, readjudicate the issue on 
appeal.  If any matter continues to be 
denied, issue an appropriate supplemental 
statement of the case and forward the 
case to the Board for final adjudication.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.   
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


